Citation Nr: 1445780	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to June 1998.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

Having reviewed the evidence of record, the Board has determined that additional development is required prior to the adjudication of the Veteran's claim.

The Veteran seeks entitlement to service connection for a bilateral foot condition.  He contends he was born with and entered service with pes planus and that wearing combat boots while on active duty worsened his condition.

As an initial matter, the claims file may not contain all of the Veteran's medical records.  A March 2007 VA medical record notes the Veteran received injections in his right foot from a private medical provider.  The RO must contact the Veteran to ascertain this medical provider's name and contact information and then attempt to obtain all medical records relating to the Veteran's claim so they may be associated with the record.

The Veteran underwent a VA examination in January 2012.  Following a physical examination, x-rays, and review of the claims file, the Veteran's bilateral foot condition was diagnosed as plantar fasciitis and pes planus.  The VA examiner provided an opinion that the Veteran's plantar fasciitis was "less likely than not" related to his military service noting the record does not contain any indication of this problem during service.  The VA examiner incorrectly stated that the Veteran's pes planus pre-existed service, contradicting the Veteran's February 1993 entrance exam which is silent for any foot condition and which explicitly documents that the Veteran presented with a normal arch.  Thus, the VA examiner's opinion is inadequate because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  When the medical evidence of record is inadequate or insufficient, VA must supplement the record by seeking an advisory opinion or ordering a new examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given that the VA examiner's opinion relied on an inaccurate fact, that opinion is inadequate, and a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Specifically, the RO must obtain from the Veteran the name and contact information of the private medical provider who gave the Veteran injections in his right foot during or prior to March 2007.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Upon completion of the above, the Veteran must be afforded an additional VA examination, to be performed by a clinician other than the January 2012 examiner, to determine whether any currently or previously diagnosed foot disorders are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on a clinical examination, a review of the evidence of record, the in-service symptoms documented in the service treatment records, and with consideration of the Veteran's statements, the examiner must state whether any current or previously diagnosed foot disorders, to include plantar fasciitis and pes planus, are related to the Veteran's active duty service.  

If the examiner finds that any foot disorder pre-existed his military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then state whether any pre-existing foot disorder was permanently aggravated beyond its natural progression during the Veteran's military service.  If so, the examiner must state the evidence upon which this conclusion was reached.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's file which shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with the Veteran's claims file indicating whether any notice that was sent was returned as undeliverable.

4. The RO must review the new VA examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

